ITEMID: 001-91300
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SAMOKHVALOV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1+6-3-c;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 6. The applicant was born in 1976 and lives in Kurgan, the Kurgan region. He is currently serving a prison sentence in the Kurgan region.
7. On 15 November 2001 the applicant was arrested on suspicion of murder of a certain S. and was placed in detention.
8. On 5 February 2002 the Kurgan Town Court, Kurgan Region (“the trial court”) held a trial in the applicant’s case. The applicant confessed to the murder in part. He submitted that during a quarrel with S. the latter had threatened him with an axe and he (the applicant) had stabbed him several times with a knife in order to defend himself. The Town Court found the applicant guilty of premeditated murder under Article 105 § 1 of the Criminal Code (see “Relevant domestic law and practice” below, paragraph 22) and sentenced him to eleven years and three months’ imprisonment. On 5 March 2002 the Kurgan Regional Court (“the appeal court”) quashed that judgment and remitted the case for fresh examination to the trial court having found, in particular, that the latter had not established whether the victim had had an axe in his hands during the quarrel. On the same date the Regional Court remanded the applicant in custody. The applicant was neither present nor represented by a lawyer at the appeal hearing.
9. On an unspecified date the applicant was additionally charged with several counts of theft. A certain Sch. was charged with concealment of the murder of S. Criminal proceedings against Sch. were joined to those against the applicant.
10. On 22 March 2002 the trial court started the examination of both charges against the applicant and the charges against Sch. At the beginning of the hearing the applicant submitted that he had refused assistance from legal aid counsel and that his refusal was not linked to his financial situation. Lawyer M., who had been provided to the applicant, left the courtroom.
11. The applicant pleaded guilty to theft. As regards the charges of murder, he submitted that he had committed the murder in self-defence because during their quarrel S. had threatened him with an axe. The trial court heard the applicant and his co-accused, the mother of S. and several witnesses including witness K. During the questioning of K. the court rebuked the applicant twice for contempt of court and finally, at the prosecutor’s request, removed the applicant from the hearing for putting pressure on the witnesses. The applicant was absent until the end of the hearing of 22 March 2002. In his absence the trial court continued to hear witness K. and heard witness B. According to the applicant, on 22 March 2002 the trial court also ordered to remove from the hearing everybody except for the victims, their representative, witnesses and his co-accused. The examination of the case continued on 25 March 2002 in the applicant’s presence. The trial court heard seven more witnesses and an expert.
12. On 26 March 2002 the trial court found the applicant guilty of theft and premeditated murder and sentenced him to twelve years’ imprisonment. Having regard to the statements by the witnesses, it found, in particular, that S. had had no axe in his hands at the moment of his murder, and, therefore, the applicant’s version of self-defence had been unfounded. It also held that the applicant’s balance of mind had not been disturbed at the moment of the murder. Sch. was found guilty of concealment of murder and was sentenced to one year’s imprisonment.
13. The judgment stated that the applicant could lodge an appeal against it within seven days of the date he received its copy. The record of the hearing stated that the time-limits and the procedure for appealing against the judgment had been explained [to the parties].
14. On an unspecified date the applicant lodged his remarks on the record of the hearings of 22 and 25 March 2002 with the trial court. He submitted that the record of the hearing had not mentioned exactly when he had returned to the hearing. He also complained that he had not been given the opportunity to read the record of the questioning of witnesses which had taken place in his absence.
15. On 10 June 2002 the trial court admitted the applicant’s remarks to the file. It also found that the applicant had returned to the hearing at 10 a.m. on 25 March 2002, that the testimony given in his absence had been read out to him and that he had been offered the opportunity to question witnesses K. and B., which he had refused. The trial court ordered that the record of the hearings be amended accordingly.
16. The applicant, but not Sch., appealed against the judgment of 26 March 2002. He argued in the first place that the trial court’s conclusion that S. had no axe in his hands had been inconsistent with the facts of the case and the evidence submitted in the trial. His actions should have been recharacterised as a murder committed as a result of exceeding the limits of necessary defence under Article 108 of the Criminal Code (see “Relevant domestic law and practice” below, paragraph 23), because S. had threatened him with an axe. He further submitted that the trial court had wrongly applied to him a rule on repetition of crimes, which had resulted in a heavier sentence. Finally, he complained that two women had been removed from the hearing of 22 March 2002. In his additional grounds of appeal the applicant submitted that the trial court had removed from the hearing people who had come to support him and left only the relatives and friends of the victims. He requested the appeal court to quash his conviction of premeditated murder and adopt a new judgment. When lodging his appeal the applicant did not expressly state that he wished to take part in the appeal hearing.
17. On 27 June 2002 the applicant received a notification that the appeal hearing would be held on 1 July 2002. The notification stated that personal appearance at that hearing was not obligatory.
18. On 1 July 2002 the appeal court held a hearing in the applicant’s absence. The applicant was not represented at that hearing. The appeal court heard the mother of S. and her representative, who considered that the applicant should be convicted of murder, committed with particular cruelty, and a more severe penalty should be imposed. They asked for the judgment to be quashed and the case remitted for fresh consideration to the trial court. The appeal court also heard the prosecutor.
19. Having studied the materials of the case, the appeal court found, in particular, that the trial court had rightly concluded on the basis of evidence and witnesses’ testimony that S. had no axe and had not represented a serious danger to the applicant. It further confirmed the trial court’s conclusion that the applicant’s balance of mind had not been disturbed when he had committed the murder. The appeal court concluded that the trial court had correctly characterised the applicant’s actions as premeditated murder and had imposed an appropriate sentence. On the same date it upheld the judgment of 26 March 2002 in its totality.
20. It does not appear from the decision of 1 July 2002 that the appeal court verified whether the applicant had been duly informed of the hearing and of the procedure to follow to take part in it, and whether he had expressed a wish to take part in it.
21. Article 37, as worded at the material time, provided that it had not to be deemed a crime when harm was inflicted in the state of necessary defence against an attacking person provided that the limits of necessary defence had not been exceeded. Premeditated actions which clearly did not match the character and danger of the attack had to be deemed exceeding the limits of necessary defence.
22. Article 105 § 1 defines murder as the intentional causing of death to another person which shall be punishable with deprivation of liberty for a term of six to fifteen years.
23. Article 108 provides that murder committed in excess of the limits of necessary defence shall be punishable by deprivation of liberty for a term of up to two years or by restraint of liberty for the same term.
24. Article 335 § 1 provided that during the examination of the case on appeal the public prosecutor would give his opinion as to whether a judgment delivered by the trial court was lawful and well-founded. Defence counsel could also take part in the appeal hearing. Article 335 § 2 stated that a decision regarding the defendant’s participation at the hearing was taken by the appeal court and that a defendant who appeared before the court was always entitled to give evidence.
25. In Ruling of 10 December 1998, the Constitutional Court of the Russian Federation declared Article 335 § 2 of the CCrP incompatible with the Constitution in so far as this provision enabled appeal courts to take a final decision in the case where it had rejected a defendant’s request to attend an appeal hearing without giving him or her the opportunity to study the materials of the hearing and state his or her opinion on the issues examined by the court.
26. Article 336 provided that persons who had lodged appeals were to be apprised of the date of the appeal hearing if it was to be held before courts lower than the Supreme Court of Russia. If an appeal was to be examined by the Supreme Court, an appellant had to be apprised of the appeal hearing if he or she had requested the court to do so in their appeal or observations on the appeal. Failure to appear by persons who had been duly notified of the hearing did not preclude examination of the case.
27. Article 360 establishes the scope of the examination of the case by an appeal court. It provides that the appeal court shall verify the legality, validity and fairness of the judgment of the trial court only to the extent to which it has been complained against and only in respect of those convicted who are concerned by the appeal. The appeal court is empowered to reduce the sentence imposed on the convicted person or apply the law of a lesser offence, but shall have no power to impose a more severe penalty or apply a law of a more serious offence.
28. Article 375 § 2 provides that if a convicted person wishes to take part in the appeal hearing, he shall indicate that in his statement of appeal.
29. Under Article 376 § 2 parties shall be notified of the date, time and place of an appeal hearing no later than fourteen days in advance. Whether a convicted person held in custody shall be summoned shall be decided by the court. Article 376 § 3 provides that a convicted person held in custody who expressed a wish to be present at the examination of appeal shall be entitled to participate either directly in the court session or to state his case by video link. The court shall take a decision with respect to the form of participation of the convicted person in the court session. A defendant who has appeared before the court shall be always entitled to take part in the hearing. Article 376 § 4 states that if persons who have been given timely notice of the venue and time of the appeal hearing fail to appear, this shall not preclude examination of the case.
30. Article 377 describes the procedure for examining cases by the appeal court. It provides, among other things, that at the hearing the court shall hear the statement of the party who had lodged the appeal and the objections of the opposing party. The appeal court shall be empowered, at the party’s request, to directly examine evidence and additional materials provided by the parties to support or disprove the arguments cited in the statement of appeal or in the statements of the opposing party.
31. Article 378 establishes which decisions may be taken by the appeal court. It provides that the appeal court may decide to dismiss the appeal and uphold the judgment, to quash the judgment and terminate the criminal proceedings, to quash the judgment and remit the case for a fresh trial, or to amend the judgment.
32. Article 379 sets out the grounds for quashing or setting aside judgments by way of appeal. In particular, a judgment shall be quashed or amended on appeal if there is an inconsistency between the conclusions reached by the trial court in the judgment and the facts established by that court. Violation of procedural law and wrongful application of criminal law, as well as unfairness of the judgment, shall also constitute grounds for reversing or changing the judgment.
33. Article 383 provides that the judgment shall be deemed unfair if the sentence imposed is inconsistent with the seriousness of the offence, the personality of the convicted person, or if that sentence, although within the limits of the relevant Article of the Criminal Code, is unfair in its chosen type or extent, being either disproportionately lenient or disproportionately severe. A judgment may be reversed in connection with the necessity to impose a more severe penalty due to the fact that the penalty imposed by the trial court is deemed unfair as being disproportionately lenient, but only in instances when there is either a prosecution request or an application as a private prosecution, the victim or his representative to that effect.
34. Article 387 provides that where there has been a violation of the provisions of the Criminal Code, the appeal court may apply a law of a less serious offence and reduce the sentence, in accordance with legal reclassification of the acts committed. In doing so, the appeal court may not apply a law of a more serious offence or aggravate a sentence imposed. In cases where the trial court imposed a sentence more severe than that set forth by the relevant Article of the Criminal Code, the appeal court may reduce the sentence without changing the legal classification of the offence.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
6-3
VIOLATED_BULLETPOINTS: 6-3-c
